Citation Nr: 0715202	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia 
and the residuals of surgery for cervical dysplasia.

2.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

 
 

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 21, 1991 to 
May 29, 1992, from June 5, 2000 to September 29, 2000, and 
from September 2001 to February 2003.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a 
December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in pertinent part denied service connection for 
cervical dysplasia and endometriosis 


REMAND

The veteran has submitted claims for entitlement to service 
connection for cervical dysplasia and endometriosis.  She 
contends that as a result of surgery she underwent for 
cervical displaysia while on active military duty, she now 
has endometriosis which caused her to have very painful 
menstrual cycles, made it difficult for her to have sex, and 
prevented her from becoming pregnant.  

While the record contains documentation of surgery in May 
1992 (when the veteran was serving on active duty), and an 
August 2005 diagnosis of endometriosis, it does not contain 
clear medical evidence showing whether or not the 
edometriosis is related to service nor does it contain 
evidence indicating whether or not the veteran currently 
suffers from any other residuals of that surgery, such as 
cervical dysplasia.  A new examination is in order.  Prior to 
any examination, all outstanding records of pertinent medical 
treatment should be obtained and added to the record.  



Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  With the veteran's assistance, the RO 
or the AMC should undertake appropriate 
development to obtain any pertinent 
evidence (including outstanding records of 
pertinent VA or private medical treatment) 
identified but not provided by the veteran.  
If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and her representative and request that 
they provide the outstanding evidence.

2.  After the veteran has had sufficient 
time to reply to any notice letters, and 
any additional records are added to the 
claims file (to the extent available), the 
veteran should be scheduled for appropriate 
VA examination(s) to identify the precise 
nature and likely etiology of the claimed 
disorders involving cervical dysplasia and 
endometriosis.  The examiner(s) should be 
supplied with the veteran's claims folder 
and should review all pertinent medical 
evidence. After reviewing the entire claims 
file, with particular attention to records 
of pertinent treatment and surgery, the 
examiner should identify any chronic 
disorder associated with her claim, and for 
each such disorder, the examiner should 
provide a medical opinion as to whether it 
is at least as likely as not that such 
condition is related to any to any aspect 
of the veteran's period of service, 
including surgery.  All opinions expressed 
must be supported by complete rationale.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the appellant and her 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


